         Case 1:20-cr-00110-LJL Document 120
                                         119 Filed 01/19/21
                                                   01/15/21 Page 1 of 1




                                                                     January 15, 2021
                              GRANTED.
ECF                           Defendant's reply briefs are due by February 5, 2021.
Honorable Lewis J. Liman      A  Motion Hearing on the motion to suppress statements is scheduled
United States District Judge  for February 12, 2021 at 11:00AM. The hearing will proceed by
Southern District of New York video conference and parties will be provided login information prior
United States Courthouse      to the hearing. 1/19/2021
500 Pearl Street
New York, New York 10007

                                              Re:    United States v. Lawrence Ray
                                                     20 Cr. 110 (LJL)

Dear Judge Liman:

       On December 7, 2020, the defense submitted a motion to suppress Mr. Ray’s statements,
a motion to suppress information obtained through search warrants, and a motion relating to
Brady, other disclosures, and bail. The government submitted briefs in response to these three
motions on January 8, 2021. The defense briefs in reply are currently due on January 22, 2021.
We are writing to respectfully request a two-week extension of this deadline, until February 5,
2021. This is the first request for an extension. Trial is scheduled for July 12, 2021.

        The reason for this request is to provide Mr. Ray adequate time to review the
government’s briefs in response and collaborate with his defense team with respect to the briefs
in reply. All three motions include factual disagreements between the parties which relate to
information known by Mr. Ray. Mr. Ray’s input is, therefore, essential in drafting the defense
reply briefs. With the assistance of the government, Mr. Ray received copies of the government’s
response briefs just yesterday evening.

        The government consents to a one-week extension. The defense, however, respectfully
requests a two-week extension to allow adequate time for meaningful discussion with Mr. Ray
during the drafting process. The defense, therefore, respectfully requests that the Court grant an
extension until Febraury 5, 2021 for Mr. Ray’s reply briefs.

                                                     Respectfully submitted,

                                                     /s/
                                                     Allegra Glashausser
                                                     Assistant Federal Defender
                                                     (646) 842-2353
